Citation Nr: 0811692	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's family income exceeds the income limit 
for an award of a VA pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel







INTRODUCTION

The veteran served on active duty from August 1945 to May 
1947.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The record shows that the veteran has been deemed for VA 
purposes permanently and totally disabled from January 1981.  
The record further shows that the veteran receives 
compensation at the 10 percent rate; the Board notes that, 
unlike pension, disability compensation is not based on 
income.


FINDING OF FACT

The veteran's countable annual income exceeds the established 
income limit for VA pension.


CONCLUSION OF LAW

Entitlement to pension purposes is not warranted.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.260, 
3.271, 3.372 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).

In this case, VA received the veteran's claim for nonservice- 
connected pension in June 2005.  At this time, he reported 
that he received $1,263 monthly from the SSA and that his 
wife had did not have any income.  He reported no 
unreimbursed medical expenses.  In his September 2005 
substantive appeal, the veteran reported a monthly expense of 
$729 for renting his apartment.

A September 2005 SSA income inquiry report shows that the 
veteran received $1,341.20 monthly from SSA beginning 
December 2004.  There are no off-setting medical expenses 
reported.  The veteran's monthly apartment rental costs do 
not reduce his countable income.  See 38 C.F.R. § 3.272.  As 
such, the Board has calculated his income for this 12-month 
annualization period as being $16,094.40.

The total maximum annual pension rate (MAPR) for a veteran 
with one dependent, effective December 1, 2004, is $13,309.  
See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, 
Appendix B.  Thus, the veteran's annual income of $16,094.40 
exceeds the pertinent MAPR for the award of VA pension with 
one dependent.  Therefore, as a matter of law, the veteran's 
claim for improved VA pension must be denied for excess 
yearly.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law).

Furthermore, VCAA notice is not required in this case as it 
cannot be substantiated as a matter of law.  See Sabonis 
supra.; VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

To the extent that VCAA is applicable, VA has complied.  The 
veteran was able to submit a claim, note his income and 
provided an opportunity to document expenses.  The veteran 
clearly had an opportunity to fully participate in the matter 
before the Board.



ORDER

Entitlement to VA pension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


